Exhibit 10.30.5


FORM OF RESTRICTED STOCK GRANT CERTIFICATE


This Stock Grant Certificate certifies that, pursuant to the ARIAD
Pharmaceuticals, Inc. 2006 Long Term Incentive Plan, as amended (the “2006
Plan”), the Board of Directors of ARIAD Pharmaceuticals, Inc. (the “Company”)
has granted shares of Common Stock, $.001 par value per share, of the Company
(the “Stock Grant”), as follows:
 
 

 
Name of Participant:
   
Number of Granted Shares:
   
Grant Price:
$.001 Per Share
 
Grant Date:
 

 
 
The Stock Grant is subject to all the terms, conditions and limitations set
forth in the 2006 Plan, which is incorporated herein by reference, and to the
following additional terms specified by the Board of Directors of the
Company.  Capitalized terms used herein and not otherwise defined shall have the
meaning set forth in the 2006 Plan.


Grant Price.  The Grant Price has been deemed to have been paid by services
rendered to the Company by the Participant.


Lapsing Repurchase Right. In the event that the Participant no longer is an
employee, director or consultant of the Company or an affiliate prior to[date],
the Company shall have the option, but not the obligation, to purchase from the
Participant (or the Participant’s Survivor) at a price per Granted Share equal
to $.001, all or any part of the Granted Shares which have not yet lapsed in
accordance with the schedule set forth below (the “Lapsing Repurchase Right”)
and, in the event the Company exercises such right, the Participant (or the
Participant’s Survivor) shall be obligated to sell to the Company, at a price
per Granted Share equal to $.001, all or any part of the Granted Shares then
subject to the Lapsing Repurchase Right.  The Company’s Lapsing Repurchase Right
is as follows:


[Lapsing Repurchase Right to be inserted]


Restrictions on Transfer.  All Granted Shares which are subject to the Lapsing
Repurchase Right may not be sold, transferred, assigned, hypothecated, pledged,
encumbered or otherwise disposed of, whether voluntarily or by operation of law,
other than to the Company.  The Company shall not be required to transfer any
Granted Shares on its books which shall have been sold, assigned or otherwise
transferred in violation of this Stock Grant Certificate.


Dividends and Voting.  The Participant shall be entitled effective as of the
Grant Date to exercise the rights of a shareholder of Common Stock of the
Company, including the right to vote the Granted Shares and the right to receive
dividends on the Granted Shares, unless and until the Granted Shares are
repurchased pursuant to the Lapsing Repurchase Right.  The Company shall pay
dividends on the Granted Shares to the Participant at the same time dividends
are paid to the Company’s shareholders.


Escrow of Granted Shares.  Until the Lapsing Repurchase Right shall lapse in
full, the certificate(s) representing the Granted Shares shall be held in escrow
by the Company or its designee.  In the event of a repurchase by the Company of
Granted Shares subject to the Lapsing Repurchase Right, the Company shall
release from escrow and cancel the certificate(s) for the number of Granted
Shares so repurchased.


Legend.  In addition to any legend required pursuant to the Plan or by law,
including a legend required by virtue of the fact that the Participant is an
affiliate (as defined in Rule 144(a)(1) of the Securities Act of 1933, as
amended) of the Company, all certificates representing the Granted Shares to be
issued to the Participant pursuant to this Stock Grant Certificate shall contain
the following legend:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Grant Certificate dated as of ______________ with
this Company, a copy of which is available for inspection at the offices of the
Company or will be made available upon request.”
 
Tax Considerations.  The Participant acknowledges and agrees that he/she is
responsible for all federal, state and local taxes applicable to the Granted
Shares and will by the date requested by the Company deposit with the Company an
amount of cash equal to the amount determined by the Company to be required with
respect to the statutory minimum withholding tax due.


If the Participant does not provide the Company with the required cash payment
in a timely manner as set forth above, then the Company shall receive payment of
the statutory minimum tax withholding as follows:


(a)           if the Company believes that a sale of shares can be made in
compliance with applicable securities laws including, but not limited to through
entering into a Rule 10b5-1 trading plan at a time when the Participant is not
in possession of material nonpublic information, then the Company shall receive
payment in cash through a brokerage sale by the Participant of a sufficient
number of the vested Granted Shares to cover the statutory minimum tax
withholding obligation of the Company, after deduction of the broker’s
commission, and which sale provides for remittance directly by the broker to the
Company of the cash necessary in order for the Company to satisfy its statutory
minimum tax withholding obligation; or


(b)           if the Participant cannot sell any Granted Shares in accordance
with (a) above, then the Company shall reduce the number of vested Granted
Shares actually issued to the Participant in an amount equal to the statutory
minimum withholding tax due and payable by the Company using the Fair Market
Value as set forth in Section 10.7(b) of the Plan.  Fractional shares will not
be retained to satisfy any portion of the withholding tax.  Accordingly, the
Participant agrees that in the event that the amount of withholding owed would
result in a fraction of a share being owed, that amount will be satisfied by
withholding the fractional amount from the Participant’s bi-weekly pay.


The Participant acknowledges and agrees that any income or other taxes due from
the Participant with respect to the Granted Shares shall be the Participant’s
responsibility.

 


In witness whereof, the Company has caused this Stock Grant Certificate to be
executed by its duly authorized officer.
 
ARIAD PHARMACEUTICALS, INC.
PARTICIPANT
       
____________________________
____________________________
Edward M. Fitzgerald
 
Executive Vice President,
 
Chief Financial Officer
 

 
 
 